Citation Nr: 1000730	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-28 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include depression and bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty service from June 1993 to 
June 1997.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from an April 2007 rating decision 
issued by the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in New York, New York, which denied 
the Veteran's claim for service connection.  

In September 2009, a Travel Board hearing was held before the 
undersigned Veteran's Law Judge at the New York RO.  A 
transcript of that proceeding has been associated with the 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he experienced his first episode of 
major depression during service while serving at Misawa Air 
Force Base in Japan.  He says that after seeking treatment, 
he was diagnosed with major depression and treated with 
Zoloft.  He claims that he continued to experience 
symptomatology of the disorder during service and following 
separation from service, and was subsequently diagnosed with 
bipolar disorder in 2005.  See Board hearing transcript, 
September 2009.  

As an initial matter, the Board notes that copies of the 
Veteran's February 1993 service enlistment examination and 
medical history reports are of record.  They indicate normal 
psychiatric/psychological findings and show that the Veteran 
denied a past history of depression, excess worry or nervous 
trouble.  However, a complete copy of the Veteran's service 
treatment records has not been associated with the claims 
folder.  In this regard, the Board acknowledges that the RO 
has been unable to obtain the Veteran's service treatment 
records.  However, the Veteran has provided the names of 
specific service department hospitals and approximate dates 
during which he received mental health treatment.  

Where VA has constructive and actual knowledge of the 
existence of potentially pertinent reports in the possession 
of a Federal agency, an attempt to obtain those reports must 
be made.  See Hyatt v. Nicholson, 21 Vet. App. 390, 394 
(2007) (holding that the relevance of documents cannot be 
known with certainty before they are obtained).  As records 
in the possession of a Federal agency are deemed to be 
constructively of record, they must be obtained.  Id.  The 
United States Court of Veterans Appeals ("Court") has held 
that the VA has a statutory duty to assist the Veteran in 
obtaining military records.  See 38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(2); see also Jolley v. Derwinski, 1 
Vet.App. 37, 39-40 (1990).  Moreover, in Cuevas v. Principi, 
3 Vet.App. 542, 548 (1992), the Court held that the duty to 
assist is heightened when the service medical records are 
unavailable and includes an obligation to search alternative 
forms of medical records which support the Veteran's case.  
As such, an attempt should be made to obtain any outstanding 
in-service treatment records that have not already sought.  

In this regard, the Board notes that the RO has made several 
attempts to obtain the Veteran's service treatment records.  
In November 2006, the RO issued a "Formal Finding on the 
Unavailability of Service Records," which showed that, in 
March 2006, the RO submitted a request for records to the 
Records Management Center ("RMC").  A second request was 
sent in July 2006.  The RMC, however, indicated that the 
Veteran's service records could not be located.   

Notwithstanding the foregoing, there is no indication that 
the RO attempted to obtain the Veteran's service records from 
either the National Personnel Records Center ("NPRC") or 
any of the medical facilities from which the Veteran claims 
he received treatment during service.  The Board notes that, 
during his September 2009 hearing, the Veteran stated that he 
had been treated for depression at an Air Force Base in 
Misawa, Japan.  A review of the Veteran's available service 
personnel records reveals that he was indeed stationed at the 
Naval Air Facility AIMD (Aircraft Intermediate Maintenance 
Detachment) in Misawa, Japan.  During the hearing, he said 
that he received treatment at that facility approximately 
between 1996 and 1997.  On remand, the RO should contact this 
medical facility and request records for any treatment 
pertaining to his alleged in-service mental health disorder.  
In addition, as it unclear whether the RO attempted to obtain 
records from the NPRC, an attempt should be made to obtain 
records from that facility.

If the development requested above confirms that the 
Veteran's account of receiving treatment for an acquired 
psychiatric disorder, the Veteran should be afforded a VA 
examination to ascertain the etiology of any current 
psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should submit a request for 
the Veteran's service mental health 
treatment records to the NPRC for all 
treatment received between January 1995 
and June 1997.  Any information obtained 
should be associated with the claims 
folder.  Any negative reply should also be 
noted.

2.  The RO/AMC should submit a request for 
the Veteran's service mental health 
treatment records to the medical clinic 
and/or dispensary at the Naval Air 
Facility AIMD in Misawa, Japan between 
January 1995 and June 1997.  Any 
information obtained should be associated 
with the claims folder.  Any negative 
reply should also be noted.

3.  The RO/AMC should submit a request for 
the Veteran's service personnel files, to 
specifically include any service 
separation examination reports, to the 
National Archives and Records 
Administration or other appropriate 
agency.

5.  If the RO/AMC receives additional 
service records on remand showing 
complaint, treatment, or diagnosis of an 
acquired psychiatric disorder, the Veteran 
should be afforded a VA examination to 
ascertain the etiology of any current 
psychiatric disorder.

The claims folder must be made available 
to and reviewed by the examiner.  Any 
indicated studies should be performed.

Based on the examination results and 
review of the record, the examiner should 
provide an opinion with respect to each 
diagnosed acquired psychiatric disorder as 
to whether there is a 50 percent or better 
probability that such disorder is 
etiologically related to the Veteran's 
active service. 

The rationale for each opinion expressed 
must be provided.

6.  Thereafter, the Veteran's claim should 
be readjudicated.  If any benefit sought 
remains denied, the Veteran should be 
provided with a Supplemental Statement of 
the Case ("SSOC").  After the Veteran and 
his representative have been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DAVID WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


